Citation Nr: 1016099	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  06-06 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1977 to April 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In July 2008, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge (VLJ).  A 
transcript of that hearing is of record and associated with 
the claims folder.

When this case most recently was before the Board in 
September 2008, it was remanded in order to afford the 
Veteran a new VA audiology evaluation.  The case since has 
been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran's tinnitus is etiologically related to 
military service.

2.  The Veteran's bilateral hearing loss is etiologically 
related to military service.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303 (2009).

2.  Bilateral hearing loss was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the Veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error')." Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Given the favorable disposition of the claim for service 
connection for tinnitus, the Board finds that all 
notification and development actions needed to fairly 
adjudicate the claim have been accomplished.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Generally, direct service connection may not be granted 
without medical evidence of a current disability; medical 
evidence, or in some circumstances lay evidence, of  in-
service incurrence or aggravation of a disease or injury; 
and, a link, established by medical evidence, between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record in a case 
before VA with respect to benefits under the laws 
administered by VA.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of the matter, VA will give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran asserts he has tinnitus and bilateral hearing 
loss (BHL) due to noise exposure in service. 

The Board has reviewed the evidence of record and finds, for 
the reasons expressed below, that the Veteran's tinnitus and 
BHL are etiologically related to his military service.

Service personnel records (SPRs) show that the Veteran's 
military occupational specialty (MOS) was recovery 
specialist. 

In July 2008, the Veteran testified at a Travel Board hearing 
before the undersigned VLJ that he was exposed to severe 
noise and acoustic trauma as he repaired and retrieved large 
military vehicles while in service.  The Veteran also stated 
that he shot heavy guns, launched rockets, and threw 
grenades.  The Veteran reported that his ears would hurt and 
ring all the time, including the time in which the Travel 
Board hearing was conducted.

The Veteran had a VA audiological evaluation in April 2009 in 
which his claims file was reviewed.  The examiner noted that 
when she conducted the Veteran's prior VA audiological 
evaluation in July 2005, he provided a history of 5 to 10 
years of constant left and right intermittent tinnitus and 
she opined that it was less than likely that the Veteran's 
tinnitus was due to military service due to the onset 20 
years post-discharge.  The Veteran reported in the 2009 
audiological evaluation that he had hearing loss upon 
entering the military, but it worsened during service, and 
also had tinnitus during active service.  The examiner noted 
that it was not clear from the claims file documentation 
whether the tinnitus was present prior to the time the 
Veteran entered the military.  The Veteran reported in-
service noise exposure to include diesel engines, as he was a 
vehicle recovery and repair specialist, and artillery noise 
exposure (without hearing protection) to include rocket 
launchers and grenades.  Based upon audiogram results, the 
examiner's overall impression was mild to moderate 
sensorineural loss in the low-mid frequency range.  

As directed by the September 2008 Board remand, the examiner 
opined that the Veteran's pre-existing BHL increased in 
severity during active service as reflected by a 15 to 20 
decibel (db) decrease at two frequencies over the period from 
1976 to 1978.   The examiner furthered that this increase in 
severity was as likely as not beyond that of a natural 
progression as the level of decrease would not be expected 
given the Veteran's age at the time and short time period.  
The examiner was asked to opine as to whether or not it was 
as likely as not that any portion of the Veteran's current 
hearing loss was the result of noise exposure during military 
service.  The examiner stated that he could not provide an 
opinion about the current hearing loss given the low 
reliability of the pure-tone thresholds noted in the report.  
The examiner furthered that if accurate high-frequency pure-
tone results were needed, it might be possible to order a 
tone-burst auditory brainstem response (ABR) which would 
search for thresholds using objective electrophysiological 
testing.  Lastly, the examiner opined that given that the 
Veteran now reported tinnitus onset during military service, 
and that he had documented exposure to high noise levels 
during active service, it was as likely as not that the 
Veteran's tinnitus was the result of noise exposure during 
active service.  

Based upon the medical evidence of record, the Board finds 
that the Veteran has current tinnitus and BHL.  Accordingly, 
the first element of service connection for those 
disabilities is met.  

The Board acknowledges the VA examiner's opinions as the 
findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  

The Board finds that the VA examiner's opinions provide 
competent medical evidence of a positive etiological 
relationship between the Veteran's tinnitus and BHL 
disabilities and his active military service.  Because the 
same audiologist conducted the VA evaluations in which 
differing etiological opinions were offered in regards to the 
Veteran's tinnitus, the Board finds the examiner's April 2009 
opinion the most persuasive as it was based upon thorough 
review of the claims file, the history provided in the April 
2009 evaluation, and the Veteran's documented noise exposure 
in service. 

VA must also consider all favorable lay evidence of record.  
38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, in addition to the medical evidence above, the 
Board has considered the lay evidence offered by the Veteran 
and his representative, to include his correspondence to VA 
and his testimony before the undersigned VLJ in July 2008, in 
which it has generally been asserted that service connection 
is warranted for his tinnitus and BHL due to the noise 
exposure he experienced while in service. 

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The 
Board finds the Veteran in this case to be competent in 
reporting his tinnitus and BHL symptoms as they relate to his 
noise exposure in service.  

The Board finds that service connection for tinnitus and BHL 
is warranted as SPRs confirm that the Veteran was a recovery 
specialist in service, thereby exposing him to diesel engine 
noise; the VA examiner's opinion provides competent medical 
evidence of positive etiological relationships for both 
disabilities; and the Veteran is credible in reporting his 
symptoms as they relate to in-service noise exposure to 
include engine and artillery noise. 






	(CONTINUED ON NEXT PAGE)






Therefore, for the reasons and bases expressed above, the 
Board concludes that the evidence in this case preponderates 
in favor of the claim and the benefit of the doubt rule is 
for application.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral hearing loss 
is granted.



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


